DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species A, types of anti-clogging element:
	A1. With a wicking material and a sheath (¶0058 and Figs. 4A-B of instant application);
	A2. With porous covering (¶0061 and Figs. 5A-B of instant application); and 
	A3. With an inner conduit (¶0065 and Figs. 6A-B of instant application).
Species B, types of drainage device:
	B1. Without a trap (Fig. 2 of instant application);  
	B2. With a trap (¶0077-0078, Figs. 7A-B and 8 of instant application);
	B3. With anti-clogging materials (¶0058, 0060, 0064, Figs. 4A-B, 5A-B and 6A-B of instant application); and
	B4. Without anti-clogging materials (¶0092 and Figs. 10A of instant application).
Species C, types of fouling material:
		C1. Including selenium, gold, silver or heparin (¶0070 of instant application)
		C2. Including polyisobutylene- co-polyurethane or polystyrene-co-isobutylene-co-styrene (¶0071 of instant application); and
		C3. Block copolymers that develop a micro-morphology including soft segment and hard segment domains (¶0071 of instant application).

The species are independent or distinct because the species or claims limited to species are mutually exclusive (see MPEP 806.04 (f) and 806.05). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species requires a different field of search (e.g. searching different classes/subclasses and/or employing different search queries; See MPEP 808.02); and/or
the prior art applicable to one specie would not likely be applicable to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A request of an oral election to the above restriction requirement was not made due to the complexity of the restriction requirement; see MPEP § 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781